Citation Nr: 0714130	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-16 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant claims to have guerrilla service in the United 
States Armed Forces.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
address due process concerns.  That action completed, the 
matter has been returned to the Board for appellate 
consideration.  


FINDING OF FACT

The appellant does not have qualifying service as a veteran.  


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2003 and April 2006.  The September 2003 letter 
requested that the appellant submit medical evidence and 
evidence of his service.  The appellant was told of his and 
VA's and VA's respective duties in obtaining evidence.  The 
April 2006 letter informed the appellant of the evidence 
acceptable to establish qualifying service and the evidence 
unacceptable to establish qualifying service, including 
guerrilla service.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  

Here the appellant was not provided with notice as to veteran 
status prior to the initial adjudication by the RO.  However, 
since notice was provided by the April 2006 letter, he has 
had a meaningful opportunity to participate effectively in 
the processing of his claims as he had the opportunity to 
submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Indeed, he submitted 
additional evidence and argument in May 2006 and indicated 
that he had no further evidence to submit.  He was afforded 
additional process by the RO's issuance of a supplemental 
statement of the case in February 2007.  Therefore, he has 
not been prejudiced by this timing defect.  

Additionally, while the appellant was not told of all the 
requirements to substantiate a claim for VA benefits, his 
claim fails because the evidence demonstrates that he has no 
qualifying service as a veteran, an element for which he was 
provided notice.  As he fails to meet the first element 
outlined in Dingess, veteran status, any question as to the 
remaining Dingess elements are moot, and lack of notice 
regarding these elements cannot result in prejudice to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a veteran, a 
medical examination or opinion would substantiate the 
appellant's claim.  As such, it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  




Eligibility for benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2006).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2006).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service 
department certifications will be accepted to establish 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d).  Moreover, the Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In support of his claim, the appellant submitted affidavits 
from P.D., F.B., E.B., S.B., and D.E., stating that these 
individuals served with the appellant during World War II.  
He has also submitted statements by Imelda C. Ecuadra M.D., 
Thelma Pascual M.D., and his spouse, contending that the 
appellant served in World War II.  Finally, he submitted a 
Certificate of Attendance at The American Legion Philippine 
Department, and an application for old age pension with the 
Philippine Veteran Affairs Office.  None of this evidence 
meets the requirements for evidence acceptable to establish 
qualifying service as specified in 38 C.F.R. § 3.203 and 
§ 3.40.  The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, an 
original Certificate of Discharge, or any document issued by 
a service department.  

In October 2003, the National Personnel Records Center (NPRC) 
verified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the United States Armed Forces.  
This verification/certification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has not submitted any of evidence from a service department 
establishing any service.  Therefore, inasmuch as the U.S. 
service department's determination regarding the appellant's 
service is binding on VA, the Board concludes that the 
appellant is not a "veteran" for purposes of entitlement to 
VA benefits, and his claim for entitlement to VA benefits 
based on such service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


